_____________

                                   No. 95-3565WA
                                   _____________

Otis Wayne Gunn,                    *
                                    *
                 Appellant,         *
                                    *
      v.                            *   Appeal from the United States
                                    *   District Court for the Western
Bill Minor, Central City,           *   District of Arkansas.
Arkansas Police Officer;            *
Don Bullock, Central City,          *   [UNPUBLISHED]
Arkansas Police Officer; City       *
of Central City, Arkansas; City     *
of Lavaca, Arkansas,                *
                                    *
                 Appellees.         *
                              _____________

                              Submitted:      April 4, 1996

                                Filed: April 9, 1996
                                    _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Otis     Wayne    Gunn   appeals   the    district   court's   adverse   judgment
following a bench trial in Gunn's 42 U.S.C. § 1983 action.              Because Gunn
did not provide a transcript after we denied his request for one at
government expense, we cannot review the district court's factual findings.
See Fed. R. App. P. 10(b)(2); Schmid v. United Brotherhood of Carpenters
and Joiners of America, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam),
cert. denied, 484 U.S. 1071 (1988).           Accepting those findings as correct,
we conclude no error of law appears.          We thus affirm.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.